Exhibit 10.210

 

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED UNSECURED DELAYED DRAW PROMISSORY NOTE

(Original Principal Amount $4,769,996)

 

This Amendment No. 2 to Amended and Restated Unsecured Delayed Draw Promissory
Note (the "Amendment") is made as of June 30, 2019 (the “Effective Date”), by
and between TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation ("Maker"),
and LITTLE HARBOR LLC, a Nevada limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Amended and
Restated Unsecured Delayed Draw Promissory Note in the principal amount of Four
Million Seven Hundred Sixty-Nine Thousand Nine Hundred Ninety-Six Dollars
($4,769,996), dated August 30, 2017 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction paragraph, the phrase "June 30, 2019" is hereby
restated in its entirety to read as "October 21, 2021" such that the Maturity
Date shall be October 21, 2021.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

Amendment No. 2 to Amended and Restated

Unsecured Delayed Draw Promissory Note ($4,769,996 - Little Harbor)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED

HOLDINGS, INC.

             

By:

/s/Anthony Zolezzi     

   

Anthony Zolezzi

   

Chief Executive Officer

 

 

 

LITTLE HARBOR, LLC

             

By:

/s/David Van Andel     

   

David Van Andel

   

President

 

 

Amendment No. 2 to Amended and Restated

Unsecured Delayed Draw Promissory Note ($4,769,996 - Little Harbor)

 